Suit on a bill of exchange for 2000 guilders, dated 7th March 1785, drawn by defendants at Philadelphia, in favour of Philip Odenheimer, on Daniel Havert de Travert, esq. near Rotterdam, indorsed to Loppenburg and Schmierman.
An objection was made at the trial, that the indorsement was made to Loppenburg and .Schmierman alone, and that the suit could not be supported with the superadded name of Rheinhold. Upon the argument, it was agreed, that the cause should go on, and the point be reserved for future consideration.
Messrs. Eewis and Moses Eevy for the plaintiffs.
Messrs. Ingersoll and Sergeant for the defendants. '
The defence set up on the trial was, that the signatures were made by the defendants to the bill of exchange with the letters “ q. q. ” superadded to their names respectively, meaning (as was conceived by the counsel) qualitate qua, i. e., in the capacity of agents to the person, on whom the same was drawn. It was urged and offered to be proved, that the custom of the Dutch merchants in Holland and West India islands, was, that the persons who drew such bills were not relied on for payment, but that the credit was given to the fund or estate on account whereof the persons drew, and that this being understood by all parties in the purchase of such bills, no recourse could be had against the drawers. But the court declared that there could not be even a pretence for such custom in the present instance, the bill being drawn in Philadelphia; besides the general law of bills of exchange, now universally understood throughout the maritime parts of Europe, cannot be altered by the practice of Dutch agents for sugar plantations. The bill on the face of it purports to be a general negotiable bill within the custom of merchants, and any person -in the course of trade would make no difficulty in receiving such a bill, provided he was assured of the solvency of the drawer. It would tend to gross deception, and the greatest inconveniences would result to the commerce of the country, from establishing any such distinction as is contended for. The jury found a verdict for the plaintiffs for 456I. 5s.